internal_revenue_service significant index no department of the treasur washington thir ‘party contact participants dc os labor_union contact person telephone number in reference to t ep ra t al date feb in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of and sec_303 of the employee_retirement_income_security_act_of_1974 cerisa required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the waived amount is the contribution which would otherwise be the internal_revenue_code the sponsor has an august 1-july fiscal_year for its fiscal years ended date and the employer had net operating losses cit had_a de_minimis profit for the fiscal the employer contributed of the amount required to satisfy the minimum_funding requirement for the plan_year ended date however cash expenses such as payroll instal legally mandated equipment in its plants and to contribute the full amount of the minimum_funding requirement the employer expects that lower fuel and utility costs combined with increased operating efficiencies will improve cash_flow and of these expectations profitability still there is some uncertainty as tlow was_not sufficient both to meet routine operating year ended date to the likelihood as of date the plan assets were equal to of the because of the recovery prospects of the plan's current_liability employer are uncertain and the plan is underfunded the waiver is granted subject_to the following condition the contributions required to satisfy the minimum_funding_standard for the plan years ended date and are to be timely made as defined in code sec_412 without an additional funding waiver for those years if this condition is not satisfied the waiver is retroactively you agreed to this condition in your letter dated null and void date cer oe your attention is called to code sec_412 and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans covering employees covered by this plan maintained by the employer to increase the liabilities of those plans would be considered an amendment for purposes of code sec_412 and sec_304 of erisa this ruling is directed only to the taxpayer that requested it code k provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information actuary for the plan employee_plans area manager for the we have sent a copy of this letter to the a copy of this letter should also be sent to the enrolled area office in sincerely bir l hgtler a james e holland jr manager c employee_plans actuarial group tax_exempt_and_government_entities_division fy3
